894 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven Eugene SMITH, Plaintiff-Appellant,v.Elmanus HERNDON, Acting Commissioner;  Acting Warden Green,E.C.I., Defendants-Appellees.
No. 89-7733.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  Dec. 27, 1989.

Steven Eugene Smith, appellant pro se.
John Joseph Curran, Jr., Attorney General;  Timothy James Paulus, Assistant Attorney General, for appellees.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Steven Eugene Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Smith v. Herndon, CA-88-2765-JFM (D.Md. June 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We do not consider Smith's claim relating to weight limits on letters sent by indigent inmates receiving free postage because it is a new claim which must first be presented in the district court before it can be heard on appeal.   Kinty v. United Mine Workers of America, 544 F.2d 706, 722 (4th Cir.1976), cert. denied, 429 U.S. 1093 (1977)